Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Reconsideration-After Non-Final Rejection filed on 06/16/2022.
Claims 1, 3-4, 7-10, 12, 14-15, 18-22 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for presenting a first partial image of a current display frame of a media object on a refreshed user interface in response to a user input for enlarging the media object for display; wherein the refreshed user interface further comprises a thumbnail show window for indicating a position of the first partial image in the current display frame.
The closest prior art, as previously and currently recited, Gilra is directed to a method/system for modifying the crop area, it is sometimes difficult to see what exactly will be removed and what exactly will be kept in the image.
Lee is directed to a method/system for displaying a content on a main screen of the display device, entering an enlargement mode in accordance with an enlargement input request received from a remote controller, displaying an window including the content displayed on the main screen, displaying an indicator for selecting a specific area of the displayed content within the displayed window, enlarging the selected specific area of the displayed content, and displaying the enlarged selected specific area of the displayed content on the main screen, wherein the content corresponds to a video.
Lee’159 is directed to a method/system for detecting a user input on the touch screen and changing the transparency of a partial region of the first layer in which the user input is detected.
Ryu et al., (“Ryu,” US 2019/0045135), is directed to a method/system for displaying a preview image obtained by executing a camera on a display; zooming image obtained by resizing a POI in a stepwise manner according to a predetermined resizing speed with respect to the resizing area.
Kang et al., (“Kang,” US 2016/0255268) is directed to a method/system for magnifying or reducing the preview image corresponding to the portion in the pop-up window may be performed according to varying of a size of the portion on the basis of a preset type of touch applied to the pop-up window.
 However, none of Gilra, Lee, Lee’159, Ryu, and Kang teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 12.  For example, none of the cited prior art teaches or suggest the steps of enlarging the image via the remote control, obtaining a current display frame of the image and presenting a first partial image of the current display frame of the image after enlargement on the image display area on a refreshed user interface, wherein the current display frame of the image after enlargement exceeds the image display area of the display; 5wherein the refreshed user interface further comprises a thumbnail show window for indicating a position of the first partial image in the current display frame of the image after enlargement, and a first partial area of the thumbnail is marked for indicating the position of the first partial image in the current display frame of the image; wherein the first partial area of the thumbnail is presented in a display area of the thumbnail; and a remaining area of the thumbnail except for the display area is shown in a blocked area of the thumbnail, and the remaining area is semi-transparent; wherein the thumbnail show window comprises a first layer and a second layer, and the first layer is partially covered by the second layer; and wherein four direction indicators are displayed around four sides of the first partial area of the thumbnail on the second layer, wherein the four direction indicators are configured to indicate which direction the first partial image is able to move along. 
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174